                                          Case 5:19-cv-08207-LHK Document 11 Filed 12/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     SECURITIES AND EXCHANGE                            Case No. 19-CV-08207-BLF (LHK)
Northern District of California
 United States District Court




                                         COMMISSION,
                                  13                                                        RELATED CASE ORDER
                                                        Plaintiff,
                                  14
                                                 v.
                                  15
                                         JANARDHAN NELLORE, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          On December 20, 2019, United States District Judge Beth L. Freeman referred the above-
                                  19   captioned case to the undersigned to determine whether it is related to Case No. 5:19-CR-00463-
                                  20   LHK, United States v. Nellore et al. ECF No. 10. The undersigned finds that the two cases are
                                  21   related. The Clerk shall reassign Case No. 5:19-CV-08207-BLF, Securities and Exchange
                                  22   Commission v. Nellore et al, to the undersigned. Counsel are instructed that all future filings are to
                                  23   bear the initials LHK immediately after the case number.
                                  24   IT IS SO ORDERED.
                                  25   Dated: December 30, 2019
                                  26                                                    ______________________________________
                                  27                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  28                                                     1
                                       Case No. 19-CV-08207-BLF (LHK)
                                       RELATED CASE ORDER
